Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-40 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: AS per claim 1, the prior art on record fails to teach submitting, to an auto-scale service, a request to initiate an asynchronous workflow to modify an auto-scale group that is managed by the auto-scale service, the auto-scale group comprising a set of computer instances associated with at least one load balancer; and obtaining, at a first time, audit log information indicating that a set of batch operations to update an association between the set of computer instances and a load balancer is enqueued to be executed in response to the request; and obtaining, at a second time, subsequent audit log information indicating: a completion time of execution of the set of batch operations; and a completion status indicating whether a number of load balancers of the at least one load balancer associated with the auto-scale group was successfully modified as a result of completion of the execution in combination with all the element in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444